. mmmm~maw-..  , .. m.,, , ,

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MICAH BLACKFEATHER,
Plaintiff,
v. Civi1 Action No. 16-1022

BARACK HUSSEIN OBAMA, I1, et al.,

Defendants.

\)§/\/\J\;\é\¢~/\./\J§/\}

MEMORANDUM OPINION

The Court provisionally permitted the above-captioned action to be filed on May 31,
2016. At that time, the Court directed plaintiff to submit a certified copy of his prison trust fund
account statement (or institutional equivalent) for the six-month period immediately preceding
the filing of the complaint, obtained from the appropriate official of each prison at which
plaintiff is or was confined, as required by the Prison Litigation Reform Act. See 28 U.S.C. §

1915. Because the plaintiff has not submitted the requisite financial information, the Court will

dismiss this action without prej udice. An Order is issued separately.

Q/¢,g/

DATE; /l/// united states Dismcc Judge